Applicant argues:

“In applicant's invention the handrails are parallel and extend sidewards of the treadmill user. The ends of applicant's nylon straps are looped or buckled around the handrails and configured so they can be loosened or tightened to the handrails. Because of that relationship, applicant's fabric harness belt maintains the user in an upright, stable, central position between the handrails, restricts side to side swaying motion and front to back motion of the user and prevents injuries by falling. Neither Bass nor Phelps- McMillon can provide such stabilization of the user because of their attachment to the 
single front handrail. A belt that goes from the waist of the user to a front positioned handrail can provide little support in the lateral direction”

Examiner respectfully disagrees and initially notes that including structural limitations drawn to the unclaimed treadmill cannot be relied upon to limit the harness as the claims are drawn to the subcombination of the harness, not the combination of the treadmill and harness together.
Regardless, it is noted that the treadmill of Bass has parallel handrails (18) sidewards of the user.
Finally, Bass still discloses the harness as instantly amended and claimed.  Bass teaches an adjustable, fabric harness belt having adjustable straps configured to be looped or buckled around handrails of a treadmill which is configured to stabilize a user.  
Examiner also notes the Fox (US Patent Application Publication 2005/0058169), Beane (US Patent 936435), and Del Monaco (US Patent 10773121) references which all teach the attachment of a belt to side rails of a treadmill.  One of ordinary skill in the art would recognize that applying this technique to a similar belt/harness with straps would be within the skill in the art.

Applicant further argues:
“Applicant's adjustable nylon straps are adjustable in length for loosening or tightening to fit the height and distance of the user from the handrails of the treadmill. The securement straps 42 of Bass are not adjustable in length. Applicant's attorney did not see anywhere in Bass that describes the straps as adjustable in length. If the Bass drawings are considered, there is no way for the straps to be adjustable in length. Bass does have what looks like a buckle (unnumbered) that could slide along the strap 42. But a buckle slidable along a strap does not provide a way to adjust the strap length. One end of the strap 42 is attached to Bass's lateral supports 34 and the other end has a clip for coupling to the D-rings. The attached clip would prevent the belt from being passed through the buckle even if Bass had disclosed 

Examiner respectfully disagrees and reminds Applicant that skill is presumed in the art.  The buckle is clearly shown is Bass and its placement on the strap inherently indicates adjustability of the length of the strap.  One of ordinary skill in the art would recognize that adjustability in a strap using a buckle to accommodate different shapes and sizes of users and treadmills would be within the skill in the art and produce expected and predictable results.  Examiner also notes that Bohmer (US Patent 5919119) discloses a similar feature. 

/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/8/2022